1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   LIZA VISMANOS, an individual, and           Case No. 2:19-cv-1115-MWF(ASx)
     RANDY ROSEN, an individual
12                                               Before the Honorable Michael W.
13                     Plaintiffs,               Fitzgerald
14         v.                                    JUDGMENT AGAINST PHILIPPE
15                                               HOERLE-GUGGENHEIM
16   PHILIPPE HOERLE-GUGGENHEIM,
     an individual, and DOES 1 through 10,
17   inclusive.
18
                       Defendants.
19
20   PHILIPPE HOERLE-GUGGENHEIM,
     an individual,
21
22                    Counter-Claimant,
23   v.

24   LIZA VISMANOS, an individual,
25   RANDY ROSEN, an individual, and
     ROES 1 through 10, inclusive,
26
27                   Counter-Defendants.
28
                                             1
1          Based upon the Stipulation for Entry of Judgment Against Defendant
2    Philippe Hoerle-Guggenheim entered into by and between Plaintiffs Liza
3    Vismanos and Randy Rosen (collectively “Plaintiffs”), on the one hand, and
4    Defendant Philippe Hoerle-Guggenheim (“Defendant”), on the other hand, and for
5    good cause shown,
6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
7    judgment in favor of Plaintiffs be entered as follows:
8          1. Judgment is hereby entered in favor of Plaintiffs and against Defendant
9             in the amount of $200,000, representing the total of unpaid Monthly
10            Settlement Payments, along with an award of attorneys’ fees in the
11            amount of $1,960, for a total of $201,960.
12         2. Post-judgment interest shall accrue at 10 percent per annum from the date
13            of entry of this Judgment pursuant to California Code of Civil Procedure
14            section 685.010.
15
16   Dated: December 12, 2019               ______________________________
                                            MICHAEL W. FITZGERALD
17                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                               2
